DETAILED ACTION
	This action is pursuant to the claims filed on 09/19/2022. Claims 1-4 and 6 are pending. A non-final action on the merits of claims 1-4 and 5 is as follows. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 objected to because of the following informalities:  
Claim 1, lines 12-14: “a large diameter portion inside the inner coil body and the outer coil body further in a proximal end direction than the small diameter portion” is grammatically awkward and should be replaced with --a large diameter portion inside the inner coil body and the outer coil body, the large diameter portion being further in a proximal end direction than the small diameter portion--.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	No limitations were interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “towards the distal end” in line 2. Claim 1 also recites “a distal end of the core shaft” in line 8, “a distal end of the inner coil body” in lines 8-9, and “a distal end of the outer coil body” in line 9. It is unclear which of the recitations in claim 1 is being referred to by “the distal end” in claim 2. For the purposes of examination, the recitation in claim 2 will be interpreted to be “in the distal end direction”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kosugi et al. (US 2014/0142557 A1)(Kosugi) (previously cited) in view of Gosiengfiao et al. (US 6,612,998 B2)(Gosiengfiao) (previously cited).
With regards to claim 1: Kosugi teaches a guide wire (Fig. 3 depicts a guidewire 10b), comprising: a core shaft (Fig. 3 depicts a core shaft 20) that includes a distal end portion having a decreasing diameter toward a distal end direction (Fig. 3 and ¶ [0023] depict core shaft 20 comprising a small-diameter portion 21, a tapered portion 22, and a large-diameter portion 23, wherein the diameter decreases from the 23 to 21 in the distal end direction); an inner coil body wound to cover at least a part of an outer periphery of the distal end portion having the decreasing diameter (Fig. 3 and ¶ [0041] depict an inner coil body 40 which partially covers small-diameter portion 21 and tapered portion 22); an outer coil body wound to cover at least an outer periphery of the inner coil body (Fig. 3 and ¶ [0041] disclose an outer coil body 30 that covers an outer periphery of the core shaft 20); a distal end fixing portion that fixes the distal end of the core shaft, a distal end of the inner coil body, and a distal end of the outer coil body to one another (Figure 3 and ¶ [0041] disclose a combination of distal inner bonding portion 53, outer bonding portion 52, and a proximal inner bonding portion 54, wherein the combination fixes the core shaft 20, inner coil body 40 and outer coil body 30 to one another), wherein the distal end portion of the core shaft includes: a small diameter portion adjacent to the distal end fixing portion (Figure 3 depicts small-diameter portion 21 adjacent distal inner bonding portion 65), a large diameter portion inside the inner coil body and the outer coil body further in a proximal end direction than the small diameter portion the large diameter portion having a larger diameter than the small diameter portion (see annotated Fig. 3 of Kosugi below with regards to the section of tapered portion 22 that is being considered to be a large diameter portion), and a tapered portion between the small diameter portion and the large diameter portion the tapered portion being continuous with the small diameter portion and the large diameter portion and increases in diameter from the small diameter portion toward the large diameter portion (see annotated Fig. 3 of Kosugi below with regards to the section that is being considered to be the tapered portion). 

    PNG
    media_image1.png
    192
    383
    media_image1.png
    Greyscale

Annotated Fig. 3 of Kosugi

However, Kosugi is silent regarding a radiopaque marker on an outer peripheral surface of the tapered portion; and a gap between the radiopaque marker and the inner coil body, the radiopaque marker covering an entirety of the outer peripheral surface of the tapered portion.
Gosiengfiao teaches a guidewire with an elongated core (Abstract), a radiopaque marker on an outer peripheral surface of a tapered portion of the elongated core (Figs. 1 and 4, and Col. 4, lines 49-62 discloses a marker sleeve 21 secured to the tapered portion 15 of the core wire, wherein the marker sleeve has a plurality of radiopaque markers 22. The marker sleeve is being interpreted to correspond to the claimed radiopaque marker because the sleeve has the functionality of a marker and comprises radiopaque elements), and a gap between the radiopaque marker and a coil body (Figs. 1 and 4 depict a gap between the marker sleeve 21 and the coil 14), the radiopaque marker covering an entirety of the outer peripheral surface of the tapered portion (Abstract, Figs. 1 and 4, and Col. 2, lines 45-47 depict the marker sleeve being secured to an entirety of an outer peripheral surface of the tapered portion). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidewire as taught by Kosugi to incorporate the radiopaque marker of Gosiengfiao in order to measure “a length of an anatomical feature or the distance between anatomical features within a patient's body” (see Gosiengfiao: Col. 2, lines 20-22).  

With regards to claim 2, The above combination of Kosugi in view of Gosiengfiao teaches or suggests the guidewire according to claim 1. The above combination further teaches or suggests that the gap between the inner coil body and the radiopaque marker increases toward the distal end while the core shaft extends in a straight line (Fig. 1 of Gosiengfiao depicts the distance between the marker sleeve 21 and the coil 14 increasing in the distal end direction while the central axis of the core extends in a straight line).


With regards to claim 6, the above combination of Kosugi in view of Gosiengfiao teaches or suggests the guide wire according to claim 1. The above combination further teaches or suggests that the outer coil body extends further from the distal end fixing portion than the inner coil body (Fig. 3 of Kosugi depicts the outer coil body 30 extending from the elements 52, 53, and 54 in the proximal and distal directions, wherein the extension length of the outer coil body 30 is greater than that of the inner coil body 40).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kosugi in view of Gosiengfiao, as applied to claim 2 above, and further in view of Richardson et al. (US 7,455,646 B2) (Richardson) (previously cited). 
With regards to claim 3, The above combination of Kosugi in view of Gosiengfiao teaches or suggests the guide wire according to claim 2. 
The above combination is silent with regards to whether the radiopaque marker has a convex shape. 
Richardson teaches a guidewire (Abstract) with tapered segments having a continuously changing taper angle to produce a curvilinear profile (Abstract), wherein a radiopaque marker on an outer peripheral surface of the tapered portion of the core shaft has a convex shape (Figure 26 depicts radiopaque markers 225 on the curvilinear profile of the tapered segment, wherein the curvilinear profile imparts a convex shape on the radiopaque marker). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the taper shape of the core of Kosugi in the above combination to incorporate a curvilinear profile as taught by Richardson which results in the radiopaque marker having a convex shape. The motivation would have been to provide the guidewire with a smoother stiffness profile, thereby allowing for a physician to safely and controllably advance the guidewire through the vasculature (Abstract and Col. 2, lines 36-57 of Richardson).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kosugi in view of Gosiengfiao, as applied to claim 1 above, and further in view of Terashi et al. (US 2007/0282225 A1) (Terashi).
With regards to claim 4, Kosugi in view of Gosiengfia teaches or suggests the guide wire according to claim 1. 
The above combination is silent with regards to whether the gap between the inner coil body and the radiopaque marker is constant. 
In the same field of endeavor of medical guide wires (Abstract of Terashi), Terashi discloses a tapered coil body, wherein the tapered coil body is separated from a core shaft at a constant distance (Fig. 9 and ¶ [0084] disclose an embodiment with a predetermined space C1 defined between the core 12 and coil 13, wherein the gap defined by the space C1 is depicted to be constant). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coil bodies of Kosugi in the above combination to incorporate that it is tapered as taught by Terashi such that distance between the core and the shaft is constant. The motivation would have been to provide a guide wire with improved steerability and penetration (¶ [0008] of Terashi). The Examiner notes that, if the distance between the core shaft and the inner coil body is constant, the gap between the radiopaque marker on the core shaft and the inner coil body will also be constant. 

Response to Arguments
Specification Objections
In view of the amendments to the specification filed 09/19/2022, the objections to the specification were withdrawn.

 Claim Objections
There are new grounds of claim objections. 

Rejections under 35 U.S.C. § 112(b)
There are new grounds of the claim rejections under 35 U.S.C. § 112(b) in view of the claim amendments filed 09/19/2022.

Rejections under 35 U.S.C. § 103.
Applicant’s arguments filed 09/19/2022, with respect to the rejections of the claims under 35 U.S.C. §103 in view of Gosiengfiao have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of a different interpretation of the Gosiengfiao.
The Examiner asserts that Gosiengfiao teaches a radiopaque marker on an outer peripheral surface of a tapered portion of the elongated core (Figs. 1 and 4, and Col. 4, lines 49-62 discloses a marker sleeve 21 secured to the tapered portion 15 of the core wire, wherein the marker sleeve has a plurality of radiopaque markers 22. The marker sleeve is being interpreted to correspond to the claimed radiopaque marker because the sleeve has the functionality of a marker and comprises radiopaque elements), and a gap between the radiopaque marker and a coil body (Figs. 1 and 4 depict a gap between the marker sleeve 21 and the coil 14), the radiopaque marker covering an entirety of the outer peripheral surface of the tapered portion (Abstract, Figs. 1 and 4, and Col. 2, lines 45-47 depict the marker sleeve being secured to an entirety of an outer peripheral surface of the tapered portion). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidewire as taught by Kosugi to incorporate the radiopaque marker of Gosiengfiao in order to measure “a length of an anatomical feature or the distance between anatomical features within a patient's body” (see Gosiengfiao: Col. 2, lines 20-22).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        


/ETSUB D BERHANU/Primary Examiner, Art Unit 3791